Title: To James Madison from Charles Pettit, 2 June 1804 (Abstract)
From: Pettit, Charles
To: Madison, James


2 June 1804, Insurance Office of North America, Philadelphia. “I do myself the honour to transmit to you the inclosed extract of a letter from Paris, of the 12th. of February last, as it contains information which it appears to me ought to be made known to Government; and this mode of communication is preferred as being more likely to be acceptable than thro’ the channel of a Newspaper. And altho’ it may not be the first notification you have had of the difficulties suggested, it may, nevertheless, furnish you with some additional light on a subject which seems to call for the interference of Government for the avoidance or melioration of threatened inconveniences. The writer of the letter is Mr Lagrange, a french Gentleman bred to the law, who resided some years in this City, and who returned to France in 1802, charged with many important claims of the Insurance Office in which I have the honour to preside, and of divers others. These circumstances are mentioned as well to shew the confidential estimation in which his character is held and the sphere in which he acts, as to account for the particularity of his observations to me. And I may add that in a separate confidential letter, he requests that, in case it should be thought proper to publish what he has said about the ‘conjectural note business,’ his name may not be affixed to it, for altho’, he adds, ‘I warrant you the truth of the whole of my statement, you know the french well enough to be acquainted with this saying, that toutes verités ne sont pas bonnes à dire.’
“You will therefore be pleased to consider the name & circumstances of Mr. Lagrange, thus mentioned to you, as for your own satisfaction, and not to be farther used than necessity shall require.”
